Citation Nr: 1446541	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for scars on the neck.

3.  Entitlement to service connection for a low back disorder, claimed as chronic arthritis.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with lung scarring.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to service connection for residuals of frostbite on the bilateral hand.

8.  Entitlement to service connection for residuals of tonsillectomy, claimed as chronic colds and sore throat.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the claims was subsequently transferred to the RO in Houston, Texas.  

The Board notes that the March 2011 rating decision also denied a claim of entitlement to service connection for residuals of frostbite to the feet and legs.  The Veteran included the denial of this claim in his notice of disagreement (NOD).  Service connection was subsequently established for residuals of frostbite to the left and right lower extremities in a May 2011 rating decision.  Therefore, those issues are not before the Board for appellate review.  

The Veteran requested a Board hearing, which was scheduled for July 2014.  He subsequently cancelled his request.  As the request for a hearing has been withdrawn, the Board can proceed accordingly.  38 C.F.R. § 20.704 (2013).

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 statement, the Veteran reported being in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

In the January 2013 statement of the case (SOC), the RO in Cheyenne determined that the Veteran's report of having warts/carbuncles removed by a medic in service was credible, but that there was no objective evidence of the claimed disorder.  The RO also conceded the Veteran's combat status in regards to his claim for a low back disorder, but indicated there was no evidence to support a finding his current back problems were related to service.  The RO also conceded the Veteran's exposure to cold weather but determined there was no objective evidence he had residuals of pneumonia or COPD, and indicated that the Veteran's hands were normal at the time of a VA cold weather protocol examination conducted in April 2011.  The Board notes that the April 2011 VA examiner did not indicate that an examination of the Veteran's hands was conducted.

Given the credibility determination and concessions made by the RO in the January 2013 SOC, the Board finds that appropriate VA examinations should be scheduled in conjunction with the Veteran's claims for service connection for scars on the neck; a low back disorder, claimed as chronic arthritis; residuals of pneumonia; and COPD with lung scarring.

In the January 2013 SOC, the RO also conceded the Veteran's combat status and that the possibility he sustained a head injury during service was great.  Clarification is needed as to whether the Veteran has any residuals from the alleged injury to his head during service.  This is especially important given that the August 2011 VA examination conducted in conjunction with this claim, which includes a September 2011 addendum report, is unclear as to whether the Veteran has a deficit in his cognitive functioning, to include dementia, as a result of the alleged head injury.  On remand, a new VA examination that includes cognitive testing should be conducted.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the West Texas Health Care System, dated since August 2013.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for a VA scars examination.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should indicate whether the Veteran has any scars on his neck and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any scars had their onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's credible report of having warts/carbuncles removed by a medic in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for a VA spine examination.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must identify all low back disorders present and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed low back disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's report of falling down the side of a mountain during his conceded combat service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for residuals of pneumonia and COPD with lung scarring.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must identify all respiratory disorders present, with specific discussion as to whether the Veteran has any residuals of pneumonia, COPD and/or lung scarring, and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's exposure to cold weather during his conceded combat service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for residuals of a TBI.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  Testing of the Veteran's cognitive functioning must be conducted.  

The examiner must indicate whether the Veteran has any residual disorder(s) from the alleged injury to his head during service, with specific discussion as to whether he has dementia.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any deficit in cognitive functioning, dementia, or other possible residual disorder, had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's report of injuring his head with loss of consciousness during his conceded combat service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for residuals of frostbite to the bilateral hand.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must indicate whether the Veteran has any residual(s) of frostbite to the bilateral hand and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed residual had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's conceded exposure to cold weather during service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

